                  Case 3:20-cv-06261-JLR Document 11 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8   ABENAMAR ZAPATA PONCE,

 9                              Petitioner,                 Case No. C20-6261-JLR-MLP

10          v.                                              ORDER OF DISMISSAL

11   JEFFREY UTTECHT,

12                              Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation;

18          (2)      Plaintiff’s habeas petition (dkt. # 7), and this action, are DISMISSED with

19   prejudice;

20          (3)      Plaintiff’s “Motion for Vicarious Exhaustion of State Remedies” (dkt. # 8) and

21   “Motion to Compel for Information (Show Cause)” (dkt. # 9) are DENIED as moot;

22          (4)      A certificate of appealability is DENIED as to all claims; and

23          (5)      The Clerk is directed to send a copy of this Order to Plaintiff.




     ORDER OF DISMISSAL - 1
            Case 3:20-cv-06261-JLR Document 11 Filed 03/19/21 Page 2 of 2




 1                                  March
          Dated this 19th day of _________________, 2021.

 2

 3
                                                      A
                                                   JAMES L. ROBART
 4                                                 United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
